Title: To James Madison from Sylvanus Bourne, 6 February 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


6 February 1802, Amsterdam. Transmits a triplicate of his 20 Jan. dispatch. Stresses that although he has asked permission to accompany Mrs. Bourne to the U.S. in the fall should her health require it, “I would by no means have the thing interfere with my Official duties as the preservation of my place trifling as its income will probably be in peace is Still an Object with me—owing to the misfortunes I have had Since my settlement here.” Hopes the government will “overlook any apparent importunities” in his former letters. Should his absence not be in the public interest, he will “relinquish the intention altogether.”
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. In a second letter to JM of the same date (ibid.), Bourne transmitted the latest Leiden newspapers and repeated the substance of his first letter.


   A full transcription of this document has been added to the digital edition.
